Citation Nr: 1713225	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 notice of disagreement and a substantive appeal received in January 2013, the Veteran contends that he has a current skin condition that has been misdiagnosed as rosacea, that is consistent with chloracne, and that is related to his in-service exposure to herbicide agents.

The Veteran also contends that he did not have a skin problem prior to service and that when his skin condition started shortly after returning home from Vietnam, he sought treatment from a dermatologist (Dr. Gifford).  The Veteran asserts that Dr. Gifford treated him with different ointments and antibiotics, which would help, but he could never diagnose the Veteran's skin condition or pinpoint the cause.  Because records of such treatment do not appear to be currently associated with the Veteran's claims file, they should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran was afforded a VA examination in February 2011, and the examiner reported a diagnosis of rosacea and provided a negative nexus opinion.  However, the Veteran's physician at a VA outpatient clinic opined, in a November 2012 letter, that the Veteran has "been suffering for many years from symptoms which sound like chloracne."  Additionally, an April 2011 letter from a private physician (Dr. Zimmerer) indicates that the Veteran has been treated for chronic folliculitis of uncertain etiology.

Therefore, the Board finds that the Veteran should be afforded another VA examination on remand, in order to clarify the diagnosis of any current skin condition and to address the Veteran's contentions, to include whether or not any such condition is related to in-service exposure to herbicide agents.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since April 2016.

2.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to his skin claim, to include Dr. Gifford.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA skin examination by a dermatologist.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should identify the Veteran's skin conditions.  This should include determining whether the Veteran has chloracne, or has ever had chloracne, with an explanation as to why this is so or not so.

The examiner should also provide an opinion as to whether the Veteran's skin condition at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contentions that sought treatment shortly after service from a dermatologist and that his current skin condition is related to his presumed in-service herbicide exposure.

The examiner should explain the medical basis for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefits sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

